DETAILED ACTION
Claims status
In response to the application filed on 09/23/2022, claims 1-30 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 12-14, 23-25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2020/0351853 A1) in view of DA (US 2017/0055297 A1).
Regarding claim 1; Xiong discloses a method of wireless communication at a base station (BS), comprising: 
determining a plurality of root sets, wherein each root set of the plurality of root sets comprise at least a first root Zadoff-Chu (ZC) sequence generated from a first root (See Figs. 2 and 5: the base station configuring the preamble sequence for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0277], ¶. [0291], and Xiongs claim 21) and a second root ZC sequence generated from a second root (See Figs. 2 and 5: the base station configuring the preamble sequence for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0277], ¶. [0291], and Xiongs claim 21);
[Examiner’s note: Either one of root sequence index, cyclic shift value or preamble index could be analyzed as first and/or second root sequence applying under the BRI.]
transmitting signaling that indicates the plurality of root sets (See Fig. 2 and Claim 21: generating first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, i.e., both the first root sequence and first cyclic shift value are the root sets configured by the BS, and transmitting, to a user equipment (UE), the first configuration information; ¶. [0290]); and 
receiving, from a user equipment (UE), a physical random access channel (PRACH) (See Fig. 2: transmitting, by a terminal, a preamble: on a random access channel; ¶. [0214] and ¶. [0290]), that comprises a preamble sequence, the preamble sequence based at least in part on a first root set of the plurality of root sets, wherein the first root set comprises at least a corresponding first root and a corresponding second root. (See Fig. 2: The preamble sequence configured for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0291]). [Note: Either twos of “the Root Sequence Index, Cyclic Shift and Preamble Index” could be analyzed as the first and/or second root set with applying under the BRI].
Even though, Xiong teaches the method of determining root sequence indices, cyclic shift value and preamble index, Xiong doesn’t explicitly discuss using Zadoff-Chu (ZC) sequence.
However, DA further discloses using Zadoff-Chu (ZC) sequence (DA: each physical layer random access preamble contains a cyclic-shifted Zadoff-Chu sequence that is generated from a root Zadoff-Chu sequence. See DA: Abstract and see also ¶. [0023]-[0025] for generated Zadoff-Chu sequence equation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that using Zadoff-Chu (ZC) sequence as taught by DA to have incorporated in the system of Xiong, so that it would provide not only to set effectively the cyclic shift hen uplink frequency offset is within the PRACH subcarrier spacing (i.e., +/−1.25 KHz) but also help to optimize the cell network communication. DA: ¶. [0015] and ¶. [0021].

Regarding claim 2; Xiong discloses the method wherein: determining a plurality of root sets further comprises determining root sets for each beam of a plurality of beams based on one or more parameters associated with each beam; and transmitting signaling that indicates the plurality of root sets to the UE further comprises transmitting one or more root sets over each beam of the plurality of beams (as shown in FIG. 2. Dedicated beam failure recovery resources (including resources such as preamble resources and time-frequency resources) are configured for a UE to perform a beam failure recovery, wherein the preamble resources include a dedicated cyclic shift indication, a root sequence indication, etc. The present invention also provides how the UE acquire the preamble resources for a beam failure recovery by acquired configuration information of random access preamble resources (contention-based and contention-free random access preamble resources) and dedicated beam failure recovery resource information. ¶. [0276]).

Regarding claim 3; Xiong discloses the method wherein: each root set of the plurality of root sets correspond to one of a plurality of preamble sequences; the preamble sequence comprises aspects corresponding to the corresponding first root and the corresponding second root; and the aspects corresponding to the corresponding first root and the corresponding second root are received over a same time period and frequency range (See Fig. 2: determines the associated maximum number of preambles at the same time, and generates a preamble according to the root sequence configuration information and the cyclic shift configuration information in the preamble configuration information. ¶. [0360).

Regarding claim 12; Xiong discloses a base station (BS), comprising: a memory; and a processor communicatively coupled to the memory (Xiong: See Fig. 10 and its components as discussed in ¶. [0100]), wherein the processor is configured to: 
determine a plurality of root sets, wherein each root set of the plurality of root sets comprise at least a first root Zadoff-Chu (ZC) sequence generated from a first root (See Figs. 2 and 5: the base station configuring the preamble sequence for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0277], ¶. [0291], and Xiongs claim 21) and a second root ZC sequence generated from a second root (See Figs. 2 and 5: the base station configuring the preamble sequence for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0277], ¶. [0291], and Xiongs claim 21);
transmit signaling that indicates the plurality of root sets (See Fig. 2 and Claim 21: generating first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, i.e., both the first root sequence and first cyclic shift value are the root sets configured by the BS, and transmitting, to a user equipment (UE), the first configuration information; ¶. [0290]); and 
receive, from a user equipment (UE), a physical random access channel (PRACH) (See Fig. 2: transmitting, by a terminal, a preamble: on a random access channel; ¶. [0214] and ¶. [0290]), that comprises a preamble sequence, the preamble sequence based at least in part on a first root set of the plurality of root sets, wherein the first root set comprises at least a corresponding first root and a corresponding second root. (See Fig. 2: The preamble sequence configured for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0291]). [Note: Either twos of “the Root Sequence Index, Cyclic Shift and Preamble Index” could be analyzed as the first and/or second root set with applying under the BRI].
Even though, Xiong teaches the method of determining root sequence indices, cyclic shift value and preamble index, Xiong doesn’t explicitly discuss using Zadoff-Chu (ZC) sequence.
However, DA further discloses using Zadoff-Chu (ZC) sequence (DA: each physical layer random access preamble contains a cyclic-shifted Zadoff-Chu sequence that is generated from a root Zadoff-Chu sequence. See DA: Abstract and see also ¶. [0023]-[0025] for generated Zadoff-Chu sequence equation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that using Zadoff-Chu (ZC) sequence as taught by DA to have incorporated in the system of Xiong, so that it would provide not only to set effectively the cyclic shift hen uplink frequency offset is within the PRACH subcarrier spacing (i.e., +/−1.25 KHz) but also help to optimize the cell network communication. DA: ¶. [0015] and ¶. [0021].

Regarding claim 13; Xiong discloses the processor is configured to determine a plurality of root sets further comprises determining root sets for each beam of a plurality of beams based on one or more parameters associated with each beam; and 
the transceiver is further configured to transmit signaling that indicates the plurality of root sets to the UE further comprises transmitting one or more root sets over each beam of the plurality of beams (as shown in FIG. 2. Dedicated beam failure recovery resources (including resources such as preamble resources and time-frequency resources) are configured for a UE to perform a beam failure recovery, wherein the preamble resources include a dedicated cyclic shift indication, a root sequence indication, etc. The present invention also provides how the UE acquire the preamble resources for a beam failure recovery by acquired configuration information of random access preamble resources (contention-based and contention-free random access preamble resources) and dedicated beam failure recovery resource information. ¶. [0276]).

Regarding claim 14; Xiong discloses the BS wherein: each root set of the plurality of root sets correspond to one of a plurality of preamble sequences; the preamble sequence comprises aspects corresponding to the corresponding first root and the corresponding second root; and the aspects corresponding to the corresponding first root and the corresponding second root are received over a same time period and frequency range (See Fig. 2: determines the associated maximum number of preambles at the same time, and generates a preamble according to the root sequence configuration information and the cyclic shift configuration information in the preamble configuration information. ¶. [0360).

Regarding claim 23; Xiong discloses a base station (BS), comprising: 
means for determining a plurality of root sets, wherein each root set of the plurality of root sets comprise at least a first root Zadoff-Chu (ZC) sequence generated from a first root (See Figs. 2 and 5: the base station configuring the preamble sequence for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0277], ¶. [0291], and Xiongs claim 21) and a second root ZC sequence generated from a second root (See Figs. 2 and 5: the base station configuring the preamble sequence for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0277], ¶. [0291], and Xiongs claim 21);
means for transmitting signaling that indicates the plurality of root sets (See Fig. 2 and Claim 21: generating first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, i.e., both the first root sequence and first cyclic shift value are the root sets configured by the BS, and transmitting, to a user equipment (UE), the first configuration information; ¶. [0290]); and 
means for receiving, from a user equipment (UE), a physical random access channel (PRACH) (See Fig. 2: transmitting, by a terminal, a preamble: on a random access channel; ¶. [0214] and ¶. [0290]), that comprises a preamble sequence, the preamble sequence based at least in part on a first root set of the plurality of root sets, wherein the first root set comprises at least a corresponding first root and a corresponding second root. (See Fig. 2: The preamble sequence configured for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0291]). [Note: Either twos of “the Root Sequence Index, Cyclic Shift and Preamble Index” could be analyzed as the first and/or second root set with applying under the BRI].
Even though, Xiong teaches the method of determining root sequence indices, cyclic shift value and preamble index, Xiong doesn’t explicitly discuss using Zadoff-Chu (ZC) sequence.
However, DA further discloses using Zadoff-Chu (ZC) sequence (DA: each physical layer random access preamble contains a cyclic-shifted Zadoff-Chu sequence that is generated from a root Zadoff-Chu sequence. See DA: Abstract and see also ¶. [0023]-[0025] for generated Zadoff-Chu sequence equation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that using Zadoff-Chu (ZC) sequence as taught by DA to have incorporated in the system of Xiong, so that it would provide not only to set effectively the cyclic shift hen uplink frequency offset is within the PRACH subcarrier spacing (i.e., +/−1.25 KHz) but also help to optimize the cell network communication. DA: ¶. [0015] and ¶. [0021].

Regarding claim 24; Xiong discloses the BS of claim 23, wherein: the means for determining a plurality of root sets further comprises determining root sets for each beam of a plurality of beams based on one or more parameters associated with each beam; and transmitting signaling that indicates the plurality of root sets to the UE further comprises transmitting one or more root sets over each beam of the plurality of beams (as shown in FIG. 2. Dedicated beam failure recovery resources (including resources such as preamble resources and time-frequency resources) are configured for a UE to perform a beam failure recovery, wherein the preamble resources include a dedicated cyclic shift indication, a root sequence indication, etc. The present invention also provides how the UE acquire the preamble resources for a beam failure recovery by acquired configuration information of random access preamble resources (contention-based and contention-free random access preamble resources) and dedicated beam failure recovery resource information. ¶. [0276]).

Regarding claim 25; Xiong discloses the BS of claim 23, wherein: each root set of the plurality of root sets correspond to one of a plurality of preamble sequences; the preamble sequence comprises aspects corresponding to the corresponding first root and the corresponding second root; and the aspects corresponding to the corresponding first root and the corresponding second root are received over a same time period and frequency range (See Fig. 2: determines the associated maximum number of preambles at the same time, and generates a preamble according to the root sequence configuration information and the cyclic shift configuration information in the preamble configuration information. ¶. [0360).

Regarding claim 30; Xiong discloses a non-transitory computer-readable storage medium that stores instructions that, when executed by a processor of a base station (BS) (Xiong: See Fig. 10 and its components as discussed in ¶. [0100]), cause the BS to perform a method of wireless communication, the method comprising: 
determining a plurality of root sets, wherein each root set of the plurality of root sets comprise at least a first root Zadoff-Chu (ZC) sequence generated from a first root (See Figs. 2 and 5: the base station configuring the preamble sequence for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0277], ¶. [0291], and Xiongs claim 21) and a second root ZC sequence generated from a second root (See Figs. 2 and 5: the base station configuring the preamble sequence for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0277], ¶. [0291], and Xiongs claim 21);
transmitting signaling that indicates the plurality of root sets (See Fig. 2 and Claim 21: generating first configuration information for a random access, the first configuration information including a first root sequence index and a first cyclic shift value, i.e., both the first root sequence and first cyclic shift value are the root sets configured by the BS, and transmitting, to a user equipment (UE), the first configuration information; ¶. [0290]); and 
receiving, from a user equipment (UE), a physical random access channel (PRACH) (See Fig. 2: transmitting, by a terminal, a preamble: on a random access channel; ¶. [0214] and ¶. [0290]), that comprises a preamble sequence, the preamble sequence based at least in part on a first root set of the plurality of root sets, wherein the first root set comprises at least a corresponding first root and a corresponding second root. (See Fig. 2: The preamble sequence configured for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. ¶. [0291]). [Note: Either twos of “the Root Sequence Index, Cyclic Shift and Preamble Index” could be analyzed as the first and/or second root set with applying under the BRI].
Even though, Xiong teaches the method of determining root sequence indices, cyclic shift value and preamble index, Xiong doesn’t explicitly discuss using Zadoff-Chu (ZC) sequence.
However, DA further discloses using Zadoff-Chu (ZC) sequence (DA: each physical layer random access preamble contains a cyclic-shifted Zadoff-Chu sequence that is generated from a root Zadoff-Chu sequence. See DA: Abstract and see also ¶. [0023]-[0025] for generated Zadoff-Chu sequence equation).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide that using Zadoff-Chu (ZC) sequence as taught by DA to have incorporated in the system of Xiong, so that it would provide not only to set effectively the cyclic shift hen uplink frequency offset is within the PRACH subcarrier spacing (i.e., +/−1.25 KHz) but also help to optimize the cell network communication. DA: ¶. [0015] and ¶. [0021].

Allowable Subject Matter
Claims 4-11, 15-22, and 26-29 are objected to as being dependent upon the rejected base claims 1, 12, and 23, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
In response to the amendment as filed on 09/23/2022, Applicant has amended all the independent claims. Thus, Applicant’s arguments with respect to claims 1-30 have been considered but they are not persuasive.
Arguments:
Applicant argued that Xiong fails to teach the amended limitations “a first root Zadoff-Chu (ZC) sequence generated from a first root and a second root ZC sequence generated from a second root…”
Examiner’s response:
Examiner respectfully disagrees. It appears that Applicant is misunderstanding how the current application defines for the terms “the first root sequence and the second root sequence”
What are the root sequences first of all? 
The current specification defines that “These preambles may include a preamble sequence based on one or more Zadoff-Chu (ZC) roots, plus a cyclic shift. For example, multiple preamble sequences may be generated by the UE based on a single ZC root, wherein each of the multiple preamble sequences are a cyclic shift from another of the multiple preamble sequences.” See ¶. [0042] under the publication of the current application.
As per the definition from the current spec, the preamble sequences are generated by a ZC root, and each of preamble sequence is a cyclic shift from another preamble sequence. Those of ordinary skilled in the art would have analyzed that a preamble sequence is a cyclic shift that is generated based on a ZC root as explained in the current spec. Thus, under the BRI, the cyclic shift could be analyzed as a type of root or root sequence based on the applicant’s spec.
 Xiong discloses the base station for configuring the preamble sequence for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. The configured root sequence includes three types of indices such as the root sequence index, the cyclic shift value and preamble index. Either the root sequence index, the cyclic shift value or preamble index value could be analyzed as first and second roots of a root set.
Xiong further provides that from the network device side, a gNB will configure preamble resources for a random access in system information, including root sequence indices, cyclic shifts and number of available random access preambles (wherein the total number of available preambles and/or the number of preambles for a contention-based random access and/or the number of preambles for a contention-free random access can be included). See Xiong’s ¶. [0277].
One of ordinary skilled in the art would have analyzed that the configured preamble resources including root sequence indices could be used as first root and second root of the root set.
DA further discloses using Zadoff-Chu (ZC) sequence (DA: each physical layer random access preamble contains a cyclic-shifted Zadoff-Chu sequence that is generated from a root Zadoff-Chu sequence. See DA: Abstract and see also ¶. [0023]-[0025] for generated Zadoff-Chu sequence equation). The motivation is to provide not only to set effectively the cyclic shift hen uplink frequency offset is within the PRACH subcarrier spacing (i.e., +/−1.25 KHz) but also help to optimize the cell network communication. DA: ¶. [0015] and ¶. [0021].

Arguments:
Applicant further argued that the cited prior arts fails to teach those terms “a first preamble sequence (e.g., SEQ00) generated by the UE 120 a based on the first root (e.g., μ0j), and a second preamble sequence (e.g., SEQ01) generated by the UE 120 a based on the second root (e.g., μ1j)…”
Examiner’s responses:
Examiner further disagrees because none of those terms, i.e., SEQ00, μ0j, SEQ01, and μ1j, are recited in the current claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The current claimed elements only include a first root Zadoff-Chu (ZC) sequence generated from a first root and a second root ZC sequence generated from a second root. Nothing more. Xiong discloses the base station for configuring the preamble sequence for the UE is found directly according to a root sequence indicated by the root sequence index and the configured cyclic shift value and preamble index. The configured root sequence includes three types of indices such as the root sequence index, the cyclic shift value and preamble index. Either the root sequence index, the cyclic shift value or preamble index value could be analyzed as first and second roots of a root set.
In view of the above reasoning, the rejections shall still be maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416